Exhibit 10.2

 

EXECUTION COPY

 

 

 

Published CUSIP Number:                             

 

CREDIT AGREEMENT

 

Dated as of August 24, 2011

 

among

 

DPL INC.,

as the Borrower,

 

U.S. BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and an L/C Issuer

 

BANK OF AMERICA, N.A., FIFTH THIRD BANK and PNC BANK, NATIONAL ASSOCIATION,

 

as Co-Syndication Agents

 

BANK OF AMERICA, N.A.,

as Documentation Agent

 

and

 

The Other Lenders Party Hereto

 

 

 

U.S. BANK, NATIONAL ASSOCIATION

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Joint Lead Arrangers and Joint Book Managers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

22

1.03

Accounting Terms

22

1.04

Rounding

23

1.05

Times of Day

23

1.06

Letter of Credit Amounts

23

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

24

 

 

 

2.01

Committed Loans

24

2.02

Borrowings, Conversions and Continuations of Committed Loans

24

2.03

Letters of Credit

25

2.04

Swing Line Loans

34

2.05

Prepayments

38

2.06

Termination or Reduction of Commitments

39

2.07

Repayment of Loans

39

2.08

Interest

39

2.09

Fees

40

2.10

Computation of Interest and Fees

40

2.11

Evidence of Debt

41

2.12

Payments Generally; Administrative Agent’s Clawback

42

2.13

Sharing of Payments by Lenders

43

2.14

Increase in Commitments

44

2.15

Cash Collateral

45

2.16

Defaulting Lenders

47

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

49

 

 

 

3.01

Taxes

49

3.02

Illegality

53

3.03

Inability to Determine Rates

54

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

54

3.05

Compensation for Losses

56

3.06

Mitigation Obligations; Replacement of Lenders

57

3.07

Survival

57

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

57

 

 

 

4.01

Conditions of Initial Credit Extension

57

4.02

Conditions to all Credit Extensions

58

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

59

 

 

 

5.01

Existence, Qualification and Power

59

 

i

--------------------------------------------------------------------------------


 

5.02

Authorization; No Contravention

60

5.03

Governmental Authorization; Other Consents

60

5.04

Binding Effect

60

5.05

Financial Statements; No Material Adverse Effect

60

5.06

Litigation

61

5.07

No Default

61

5.08

Ownership of Property

61

5.09

Environmental Compliance

61

5.10

Insurance

62

5.11

Taxes

62

5.12

ERISA Compliance

62

5.13

Subsidiaries

63

5.14

Margin Regulations; Investment Company Act; Federal Power Act

63

5.15

Disclosure

64

5.16

Compliance with Laws

64

5.17

Intellectual Property; Licenses, Etc.

64

5.18

Solvency

64

5.19

Employment Matters

64

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

65

 

 

 

6.01

Financial Statements

65

6.02

Certificates; Other Information

65

6.03

Notices

67

6.04

Payment of Taxes and Claims

67

6.05

Preservation of Existence, Etc.

67

6.06

Maintenance of Properties

68

6.07

Maintenance of Insurance

68

6.08

Compliance with Laws

68

6.09

Books and Records

68

6.10

Inspection Rights

68

6.11

Use of Proceeds

69

6.12

Senior Debt

69

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

69

 

 

 

7.01

Liens

69

7.02

Investments

71

7.03

Fundamental Changes

72

7.04

Dispositions

73

7.05

Change in Nature of Business

73

7.06

Transactions with Affiliates

73

7.07

Burdensome Agreements

74

7.08

Swap Agreements

74

7.09

Use of Proceeds

74

7.10

Accounting Changes

74

7.11

Financial Covenant

74

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

74

 

 

 

8.01

Events of Default

74

8.02

Remedies Upon Event of Default

76

8.03

Application of Funds

77

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

78

 

 

 

9.01

Appointment and Authority

78

9.02

Rights as a Lender

78

9.03

Exculpatory Provisions

78

9.04

Reliance by Administrative Agent

79

9.05

Delegation of Duties

80

9.06

Resignation of Administrative Agent

80

9.07

Non-Reliance on Administrative Agent and Other Lenders

81

9.08

No Other Duties, Etc.

81

9.09

Administrative Agent May File Proofs of Claim

81

 

 

 

ARTICLE X.

MISCELLANEOUS

82

 

 

 

10.01

Amendments, Etc.

82

10.02

Notices; Effectiveness; Electronic Communication

83

10.03

No Waiver; Cumulative Remedies; Enforcement

85

10.04

Expenses; Indemnity; Damage Waiver

86

10.05

Payments Set Aside

88

10.06

Successors and Assigns

88

10.07

Treatment of Certain Information; Confidentiality

93

10.08

Right of Setoff

94

10.09

Interest Rate Limitation

95

10.10

Counterparts; Integration; Effectiveness

95

10.11

Survival of Representations and Warranties

95

10.12

Severability

96

10.13

Replacement of Lenders

96

10.14

Governing Law; Jurisdiction; Etc.

97

10.15

Waiver of Jury Trial

98

10.16

No Advisory or Fiduciary Responsibility

98

10.17

Electronic Execution of Assignments and Certain Other Documents

99

10.18

USA PATRIOT Act

99

 

 

 

SIGNATURES

S-1

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01         Commitments and Applicable Percentages

5.13         List of Subsidiaries

7.01         Existing Liens

7.02         Existing Investments

10.02       Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A-1         Committed Loan Notice

A-2         Swing Line Loan Notice

B             Note

C             Compliance Certificate

D-1          Assignment and Assumption

D-2          Administrative Questionnaire

E              Opinions

F              Report of Letter of Credit Information

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as may by hereafter amended, supplemented or otherwise
modified from time to time, the “Agreement”) is entered into as of August 24,
2011, among DPL Inc., an Ohio corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), U.S. BANK, NATIONAL ASSOCIATION (“US Bank”), as Administrative Agent,
Swing Line Lender and an L/C Issuer, BANK OF AMERICA, N.A., FIFTH THIRD BANK and
PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents and BANK OF AMERICA,
N.A., as Documentation Agent.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition” means any acquisition (a) on a going concern basis (whether by
purchase, merger or otherwise) of assets constituting a business or a division
or line of business of a Person that is not a Subsidiary of the Borrower or
(b) of a majority of the outstanding Equity Interests in any such Person
(whether by merger, stock purchase or otherwise).

 

“Acquisition Transaction” means the acquisition by AES or any Subsidiary
thereof, at least a majority of the outstanding stock of the Borrower.

 

“Act” has the meaning specified in Section 10.18.

 

“Administrative Agent” means US Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“AES” means The AES Corporation.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Ratings as set forth below:

 

Applicable Rate

 

Pricing
Level

 

Ratings
S&P/Moody’s/Fitch

 

Undrawn
Fee

 

Eurodollar
Rate + /
Letters of
Credit

 

Base Rate +

 

1

 

A/A2/A or higher

 

0.100

%

1.000

%

0.000

%

2

 

A-/A3/A-

 

0.150

%

1.125

%

0.125

%

3

 

BBB+/Baa1/BBB+

 

0.200

%

1.250

%

0.250

%

4

 

BBB/Baa2/BBB

 

0.250

%

1.500

%

0.500

%

5

 

BBB-/Baa3/BBB-

 

0.300

%

1.750

%

0.750

%

6

 

BB+/Ba1/BB+

 

0.350

%

2.000

%

1.000

%

7

 

BB/Ba2/BB or lower

 

0.400

%

2.250

%

1.250

%

 

If each of the respective Ratings issued by the Rating Agencies differs by at
least one level, then the Pricing Level for the intermediate of such Ratings
shall apply.  If two of the Rating Agencies issue a Rating at the same level and
one of the Rating Agencies issues a Rating at a different

 

2

--------------------------------------------------------------------------------


 

level, then the Pricing Level for the Ratings at the same level shall apply.  If
only two of the Rating Agencies issue a Rating and there is a split in Ratings
of more than one level, then the intermediate Pricing Level that is the midpoint
between the two Ratings shall apply (or if there is no midpoint, then the
highest intermediate Pricing Level shall apply (with the Rating for Pricing
Level 1 being the highest and the Rating for Pricing Level 7 being the
lowest)).  If only two of the Rating Agencies issue a Rating and such Ratings
differ by one level, then the Pricing Level for the higher of such Ratings shall
apply.  If the Borrower has only one Rating, the Pricing Level for such Rating
shall apply.  If the Borrower does not have any Rating, Pricing Level 7 shall
apply.

 

Initially, the Applicable Rate shall be determined based upon the Ratings
specified in the certificate delivered pursuant to Section 4.01(a)(vi). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in any Rating shall be effective during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. 
Notwithstanding the foregoing, at any time that an Event of Default exists,
Pricing Level 7 shall apply.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
(other than any Defaulting Lender), (b) an Affiliate of a Lender (other than any
Defaulting Lender) or (c) an entity or an Affiliate of an entity that
administers or manages a Lender (other than any Defaulting Lender).

 

“Arrangers” means US Bank and Merrill Lynch, Pierce, Fenner and Smith
Incorporated, each in its capacity as a joint lead arranger and joint book
manager.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited condensed consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to

 

3

--------------------------------------------------------------------------------


 

make Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate on such date plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by US
Bank as its “prime rate,” and (c) the Eurodollar Rate plus 1%.  The “prime rate”
is a rate set by US Bank based upon various factors including US Bank’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such prime rate announced by US Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
or in New York, New York, and, if such day relates to any Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person, as lessee, that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Borrower or any of its Subsidiaries in each case taken at the amount thereof
accounted for as liabilities and identified as “capital lease obligations” (or
any similar words) on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall

 

4

--------------------------------------------------------------------------------


 

have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) other
than AES (directly or indirectly) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

(b)           during any period of 12 consecutive months, a majority of the
members (excluding vacancies) of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

5

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) other non-recurring expenses of the
Borrower and its Subsidiaries reducing such Consolidated Net Income (x) which do
not represent a cash item in such period or (y) which are cash items in such
period that were incurred as a result of (A) the Acquisition Transaction,
(B) the early termination of Borrower’s Capital Trust II Indebtedness or
(C) termination of existing swap contracts (it being understood that cash
charges described in this clause (C) will not exceed $50,000,000 in the
aggregate), and (v) all other non-cash items reducing Consolidated Net Income
for such period, and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits of the Borrower and its Subsidiaries for such period and
(ii) all non-cash items increasing Consolidated Net Income for such period.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (or loss), without
deduction for minority interests, of the Borrower and its Subsidiaries for that
period determined in conformity with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, all amounts that, in
conformity with GAAP, would be included under the caption “total stockholders’
equity” (or any like caption) on a consolidated balance sheet of the Borrower
and its Subsidiaries as of such date; provided that in no event shall
Consolidated Net Worth include any amounts in respect of Redeemable Stock.

 

“Consolidated Tangible Assets” means , as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the consolidated total
assets of the Borrower and its Subsidiaries calculated on a consolidated basis
as of such date, but excluding therefrom goodwill, patents, patent applications,
permits, trademarks, trade names, copyrights, licenses, franchises, experimental
expense, organizational expense, unamortized debt discount and expense, the
excess of cost of shares acquired over book value of related assets and such
other assets that are properly classified as “intangible assets” in accordance
with GAAP.

 

“Consolidated Total Capitalization” means, as of any date of determination, the
sum of Consolidated Total Debt and Consolidated Net Worth and, to the extent not
otherwise included, preferred stock of the Borrower.

 

“Consolidated Total Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum (without
duplication) of all Indebtedness of the Borrower and of each of its
Subsidiaries.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the

 

7

--------------------------------------------------------------------------------


 

United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as may
be determined by the Administrative Agent, (a) has failed to perform any of its
funding or other payment obligations hereunder, including in respect of its
Loans or participations in respect of Letters of Credit or Swing Line Loans,
within two Business Days of the date required to be funded by it hereunder,
(b) has notified the Borrower, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority; it being understood that if a Lender or any
direct or indirect parent company thereof has been turned over to the FDIC (or a
similar Governmental Authority) for the purposes of sale or liquidation it shall
be a Defaulting Lender.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Disposition” or “Dispose” shall
not include any loss or damage to, or any condemnation or taking of, any
property.

 

“Dollar” and “$” mean lawful money of the United States.

 

“DP&L” means The Dayton Power and Light Company, an Ohio corporation.

 

8

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and Section 10.06(b)(v) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

 

“Energy-Related Business” means any business engaged in or directly related to: 
(a) the production, sale, brokerage, management, transportation, delivery or
other provision of energy products, including but not limited to, electricity,
natural gas, oil, coal, propane and renewable energy producing materials;
(b) the provision of energy conservation services, including, but not limited
to, energy audits, installation of energy conservation devices, energy efficient
equipment and related systems; (c) the provision of services and equipment in
connection with the procurement of such energy products or conservation of
energy; (d) engineering, consulting, construction, operational or maintenance
services in connection with such energy products, the conservation of energy or
with equipment utilizing such energy products; or (e) the manufacturing of
equipment used in connection with energy production or conservation.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to Hazardous Materials, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of such Person, all of the warrants, options or other rights for
the purchase or acquisition from such Person of such shares of capital stock of
such Person, and all of the other ownership interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063

 

9

--------------------------------------------------------------------------------


 

of ERISA during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the assessment
of withdrawal liability under Title IV of ERISA upon the Borrower or any ERISA
Affiliate in connection with the Borrower’s or any ERISA Affiliate’s complete or
partial withdrawal from a Multiemployer Plan or the Borrower’s or any ERISA
Affiliate’s notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate or the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (g) the imposition of any liability under Title IV of ERISA upon the Borrower
or any ERISA Affiliate, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA.

 

“Eurodollar Rate” means:

 

(a)                                  for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two London Banking Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
three (3) or more major banks in the interbank eurodollar market selected by the
Administrative Agent at their request at approximately 11:00 a.m. (London time)
two London Banking Days prior to the commencement of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined as of such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent at their request at the date and time of determination.

 

“Eurodollar Rate Committed Loan” means a Committed Loan that is a Eurodollar
Rate Loan.

 

10

--------------------------------------------------------------------------------


 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on or
measured by all or part of its income, profit, or gains, and any excise, net
worth, capital-based, value-added, doing business or franchise taxes imposed on
it (however denominated), by the United States or the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Lender or L/C Issuer (i) that has failed to comply with
Section 3.01(e)(ii) or (ii) has complied with Section 3.01(e)(ii) but is
nonetheless subject to backup withholding Tax, (d) in the case of the
Administrative Agent, any Lender or any L/C Issuer (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any withholding tax
that (i) is required to be imposed on amounts payable to such Person pursuant to
the Laws in force at the time such Person becomes a party hereto (or designates
a new Lending Office) or (ii) is attributable to such Person’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Person (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c); and
(e) any Tax that is attributable to the Administrative Agent’s, a Lender’s or a
L/C Issuer’s failure to satisfy the applicable requirements as set forth in
Section 1471, 1472, 1473 or 1474 of the Code (or any successor provisions) or
any regulation or administrative guidance promulgated thereunder.

 

“Existing DP&L Credit Facilities” means (a) the revolving credit facility
created and evidenced by that certain Credit Agreement dated as of April 20,
2010 by and among DP&L, as the borrower, Bank of America, N.A., as
Administrative Agent and the financial institutions from time to time party
thereto as lenders, as amended, replaced and refinanced in whole or in part from
time to time, and (b) the revolving credit facility created and evidenced by
that certain Credit Agreement dated as of August 24, 2011 by and among DP&L, as
borrower, Fifth Third Bank, as Administrative Agent and the financial
institutions from time to time party thereto as lenders, as amended, replaced
and refinanced in whole or in part from time to time.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such

 

11

--------------------------------------------------------------------------------


 

transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to two (2) or more Federal funds brokers on such day on such
transactions as selected by the Administrative Agent.

 

“Fee Letters” means, collectively, (i) that certain letter agreement, dated
July 25, 2011, between US Bank and the Borrower, and (ii) that certain letter
agreement dated July 25, 2011 among Bank of America, N.A., Merrill Lynch,
Pierce, Fenner and Smith Incorporated, the Borrower, and DPL.

 

“Fitch” means Fitch Investors Service Inc. and any successor thereto.

 

“Fitch Rating” means, on any date of determination, the rating accorded the
Borrower’s senior unsecured long-term debt by Fitch (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
Fitch), or if such rating is unavailable, the Borrower’s long-term issuer
default rating accorded to it by Fitch.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FPA” means the Federal Power Act, as amended, and all rules and regulations
promulgated thereunder.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

 

12

--------------------------------------------------------------------------------


 

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied and subject
to the provisions of Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)                              all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

13

--------------------------------------------------------------------------------


 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial) and
bankers’ acceptances;

 

(c)                                  all obligations of such Person to pay the
deferred purchase price of capital assets or services that in accordance with
GAAP would be shown on the liability side of the balance sheet of such Person;

 

(d)                                 indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(e)                                  capital leases and Synthetic Lease
Obligations;

 

(f)                                    all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Redeemable Stock in such Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends;

 

(g)                                 the full outstanding balance of trade
receivables, notes or other instruments sold with full recourse (and the portion
thereof subject to potential recourse, if sold with limited recourse), other
than in any such case any thereof sold solely for purposes of collection of
delinquent accounts; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and shall exclude trade payables and other
similar accrued expenses arising in the ordinary course of business, obligations
in respect of insurance policies or performance or surety bonds that themselves
are not guarantees of Indebtedness (or drafts, acceptances or similar
instruments evidencing the same or obligations in respect of letters of credit
supporting the payment of the same).  The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall

 

14

--------------------------------------------------------------------------------


 

every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Internal Revenue Service” means the United States Internal Revenue Service, or
any Governmental Authority succeeding to any of its principal functions.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including any partnership or
joint venture interest in such other Person), (b) a loan, advance or capital
contribution to, or a Guarantee, assumption, purchase or other acquisition of
any debt (other than accounts receivable and lease, utility or other deposits
arising in the ordinary course of business on terms customary in the trade) of,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer

 

15

--------------------------------------------------------------------------------


 

and the Borrower or entered into by the Borrower in favor of any L/C Issuer and
relating to such Letter of Credit.

 

“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders of, and agreements with, any Governmental
Authority, binding upon such Person or to which such Person is subject.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means, individually or collectively as the context may indicate,
(a) US Bank in its capacity as an issuer of Letters of Credit hereunder, (b) any
other Lender which consents to its appointment by the Borrower as an issuer of
Letters of Credit hereunder in its capacity as an issuer of Letters of Credit
hereunder and (c) any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto, and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $125,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement and the Fee Letter.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of the Borrower to perform its obligations under any Loan Document; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document.

 

“Maturity Date” means August 24, 2014; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Rating” means, on any date of determination, the rating accorded the
Borrower’s senior unsecured long-term debt by Moody’s (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
Moody’s), or if such rating is unavailable, the Borrower’s long-term issuer
credit rating accorded to it by Moody’s.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

17

--------------------------------------------------------------------------------


 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

 

“Pension Act” means the Pension Protection Act of 2006, as amended.

 

18

--------------------------------------------------------------------------------


 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Borrower and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

 

“Permitted Acquisition” means and includes any Acquisition as to which all of
the following conditions are satisfied:  (a) such Acquisition (i) involves a
line or lines of an Energy-Related Business, and (ii) involves a Person or a
line or lines of business that are located and operated in the United States;
(b) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition; (c) such Acquisition is not being consummated
on a hostile basis and has been approved by the Board of Directors of the target
Person and no material challenge to such Acquisition shall be pending or
threatened by any shareholder or director of the seller or Person to be
acquired, and (d) as of the date of the consummation of such Acquisition, all
approvals required in connection therewith shall have been obtained.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees, other
than a Multiemployer Plan.

 

“Platform” has the meaning specified in Section 6.02.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Rating” means any of the Fitch Ratings, Moody’s Ratings or S&P Ratings.

 

“Rating Agency” means any of Fitch, Moody’s or S&P.

 

“Ratings Event” means any time where (a) any two of the following exist: (i) the
S&P Rating is less than BBB-, (ii) the Moody’s Rating is less than Baa3, and
(iii) the Fitch Rating is less than BBB-, or (b) in the event one or more Rating
Agencies discontinue publishing a Debt Rating for the Borrower, the Borrower
does not have at least one Debt Rating issued by S&P, Moody’s or Fitch that is
at least BBB-, Baa3 or BBB-, respectively.

 

“Redeemable Stock” means, with respect to any Person, any Equity Interests of
such Person that (a) is by its terms subject to mandatory redemption, in whole
or in part, pursuant to a

 

19

--------------------------------------------------------------------------------


 

sinking fund, scheduled redemption or similar provisions, at any time prior to
the Maturity Date; or (b) otherwise is required to be repurchased or retired on
a scheduled date or dates, upon the occurrence of any event or circumstance, at
the option of the holder or holders thereof, or otherwise, at any time prior to
the Maturity Date, other than any such repurchase or retirement occasioned by a
“change of control” or similar event.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under ERISA or applicable regulations.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% (or if there are fewer than three Lenders, Lenders having 100%) of the
Aggregate Commitments or, if the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, Lenders holding in the aggregate more than 50% (or if
there are fewer than three Lenders, 100%) of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participations
in L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and, solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the Borrower or, in
each case, any officer of the Borrower with a similar title.  Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition,

 

20

--------------------------------------------------------------------------------


 

cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“S&P Rating” means, on any date of determination, the rating accorded to the
Borrower’s senior unsecured long-term debt by S&P (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
S&P), or if such rating is unavailable, the Borrower’s long-term issuer credit
rating accorded to it by S&P.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Short Term Investments” means short-term investments as defined by GAAP.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Substantial Portion” means, with respect to the property of the Borrower and
its Subsidiaries, property that (a) represents more than 20% of the Consolidated
Tangible Assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made or (b) is responsible for more than 20% of the
consolidated net sales or of the Consolidated Net Income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause
(a) above.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules,

 

21

--------------------------------------------------------------------------------


 

a “Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means US Bank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under any
lease (a) that is accounted for by the lessee as an operating lease and
(b) under which the lessee is intended to be the “owner” of the leased property
for Federal income tax purposes.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

22

--------------------------------------------------------------------------------


 

“US Bank” means U.S. Bank, National Association, a national banking association,
and its successors.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its

 

23

--------------------------------------------------------------------------------


 

Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders not to be
unreasonably withheld or delayed); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

24

--------------------------------------------------------------------------------


 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment.  Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

 

2.02        Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Committed Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Committed Loans, and (ii) on the requested date of any Borrowing of Base
Rate Committed Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Committed Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Committed Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Committed
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in

 

25

--------------------------------------------------------------------------------


 

any such Committed Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

 

(b)           Following receipt of a Commitment Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available in
Dollars to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received immediately available to the Borrower in Dollars either by
(i) crediting the account of the Borrower on the books of US Bank with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in US Bank’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Loans.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not

 

26

--------------------------------------------------------------------------------


 

exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  The Borrower agrees to promptly notify the
Administrative Agent of the designation of any Lender as an L/C Issuer.

 

(ii)           No L/C Issuer shall issue any Letter of Credit, if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)           the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders (other than
any Defaulting Lenders) have approved such expiry date.

 

(iii)          No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

(B)           the issuance of the Letter of Credit would violate one or more
customary and reasonable policies of such L/C Issuer applicable to letters of
credit generally;

 

27

--------------------------------------------------------------------------------

 


 

(C)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer, the Letter of Credit is in an initial stated amount less than
$500,000;

 

(D)          the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuers have entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuers (in their sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuers’ actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from that Letter of Credit and all other L/C
Obligations as to which the L/C Issuers have actual or potential Fronting
Exposure, as they may elect in their sole discretion.

 

(iv)          No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

(v)           No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)          Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included each L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to each L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit

 

28

--------------------------------------------------------------------------------


 

Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the applicable L/C Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable L/C Issuer may reasonably require.  Additionally, the Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the applicable L/C
Issuer has received written notice from any Lender, the Administrative Agent or
the Borrower, at least one Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have

 

29

--------------------------------------------------------------------------------


 

authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is twenty Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            In each case upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit and upon payment
to a beneficiary under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  Not later than 4:00
p.m. on the date of any payment by the applicable L/C Issuer under a Letter of
Credit, if the Borrower has been so notified at or before 11:00 a.m. on such
date, otherwise not later than 11:00 a.m. on the next Business Day (each such
date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the applicable L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not

 

30

--------------------------------------------------------------------------------


 

later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 (other than delivery of a Loan Notice) cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and upon such demand shall bear
interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds

 

31

--------------------------------------------------------------------------------


 

Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the applicable L/C
Issuer submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the applicable L/C Issuer has made a payment
under any Letter of Credit and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by such L/C Issuer in its
discretion), each Lender shall pay to the Administrative Agent for the account
of such L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in

 

32

--------------------------------------------------------------------------------


 

connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the applicable L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the applicable L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the applicable L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the applicable L/C Issuer shall be liable or
responsible

 

33

--------------------------------------------------------------------------------


 

for any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against any such Person, and such
Person may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such Person’s willful
misconduct or gross negligence or such Person’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
applicable L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument by a
beneficiary transferring or assigning or purporting to transfer or assign a
Letter of Credit or the beneficiary’s rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason.

 

(g)           Applicability of ISP.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.

 

(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.03 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.16(a)(iv), with the balance of such fee, if any, payable
to such L/C Issuer for its own account.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to (i) US Bank, in its capacity as
an L/C Issuer, for its own account a fronting fee with respect to each Letter of
Credit issued by it, at the rate per annum specified in the Fee Letter, computed
on the daily amount available to be drawn under such

 

34

--------------------------------------------------------------------------------


 

Letter of Credit on a quarterly basis in arrears and (ii) each other L/C Issuer
for its own account a fronting fee with respect to each Letter of Credit issued
by it, at the rate per annum agreed to by the Borrower and such L/C Issuer,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the first Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Reports.  For so long as any Letter of Credit
issued by an L/C Issuer is outstanding, such L/C Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that an L/C Credit Extension occurs with respect to any such Letter of
Credit, a report in the form of Exhibit F, appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

 

2.04        Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and (ii)
the aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.07, and reborrow under this Section 2.04. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such

 

35

--------------------------------------------------------------------------------


 

Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent. 
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the

 

36

--------------------------------------------------------------------------------


 

Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such

 

37

--------------------------------------------------------------------------------


 

Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

38

--------------------------------------------------------------------------------


 

2.05                        Prepayments.

 

(a)                                  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than 1:00
p.m. (A) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (B) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof; and (iii) any prepayment of
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.16, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

(b)                                 The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b) unless after the prepayment in full of the Committed Loans and
the Swing Line Loan the Total Outstandings exceed the Aggregate Commitments then
in effect.

 

(d)                                 If the Borrower fails to obtain any
approval, consent or authorization from any Governmental Authority which is
necessary or required in order to permit the Borrower to incur Obligations
hereunder on or before December 31 of each calendar year, then the Borrower
shall immediately prepay all outstanding Loans and Cash Collateralize all L/C
Obligations to the extent, and only to the extent, such outstanding Loans and
L/C Obligations are not authorized by the then effective necessary or required
approvals, consents and authorizations from such Governmental Authorities.

 

39

--------------------------------------------------------------------------------


 

2.06                        Termination or Reduction of Commitments.   The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 1:00 p.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, the Letter of Credit Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                  The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)                                 The Borrower shall repay all Swing Line
Loans on the Maturity Date.

 

2.08                        Interest.

 

(a)                                  Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(after any applicable notices have been given and grace periods have expired),
whether at stated maturity, by acceleration or otherwise, then upon the request
of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

40

--------------------------------------------------------------------------------


 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Loans hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
subsections (h) and (i) of Section 2.03:

 

(a)                                  Undrawn Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, an undrawn fee (the “Undrawn Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.16.  For the avoidance of doubt, the Undrawn Fee will be calculated
without regard to outstanding Swing Line Loans.  The Undrawn Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The Undrawn Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  (i) The Borrower shall pay to
the Arrangers and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letters.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing to the amounts and at
the times so specified, such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.   All computations
of interest for Base Rate Loans (including Base Rate Loans determined by
reference to the Eurodollar Rate) shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the

 

41

--------------------------------------------------------------------------------


 

basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

2.11                        Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

42

--------------------------------------------------------------------------------


 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Committed Borrowing of Base Rate Committed
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Committed Borrowing of Base Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

43

--------------------------------------------------------------------------------


 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuers hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuers, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuers, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the

 

44

--------------------------------------------------------------------------------


 

aggregate amount of such Committed Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Committed Loans and subparticipations in L/C Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them; provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.15, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or subparticipations in
L/C Obligations or Swing Line Loans to any assignee or participant, other than
an assignment to the Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply).

 

(b)                                 The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

2.14                        [Intentionally Omitted].

 

2.15                        Cash Collateral.

 

(a)                                  Certain Credit Support Events.  Upon the
request of the Administrative Agent or any L/C Issuer (i) if an L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing that has not been refinanced as a Base
Rate Loan hereunder, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent or any L/C Issuer or
the Swing Line Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender); provided that, the Administrative Agent and each of the L/C
Issuers agree not to, and shall not, request, demand

 

45

--------------------------------------------------------------------------------


 

or otherwise require, and the Borrower shall have no obligation to deliver, pay
or otherwise provide, any such Cash Collateral pursuant to this sentence or the
last sentence of Section 2.15(b) so long as the Borrower is not permitted to
deliver, pay or provide such Cash Collateral under the terms of any agreement
(without giving effect to any provision thereof permitting a general basket of
liens) to which the Borrower is a party or is bound (other than any agreement
entered into with an Affiliate in which the Borrower has agreed to any such
restriction for the benefit of such Affiliate).

 

(b)                                 Grant of Security Interest; Borrower
Exceptions.  All Cash Collateral (other than credit support and other collateral
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at US Bank; provided that Cash Collateral
delivered, paid or otherwise provided by the Borrower pursuant to the last
sentence of Section 2.15(a) or the last sentence of this subsection (b) shall
not be maintained in such accounts to the extent not permitted by the terms of
any agreement (without giving effect to any provision thereof permitting a
general basket of liens) to which the Borrower is a party or is bound (other
than any agreement entered into with an Affiliate in which the Borrower has
agreed to any such restriction for the benefit of such Affiliate).  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuers and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as Cash Collateral, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c); provided that the Borrower does not, and shall have
no obligation to, grant or maintain any security interest in, or subject to the
control of the Administrative Agent, any Cash Collateral delivered, paid or
otherwise provided by the Borrower pursuant to the last sentence of Section
2.15(a) or the last sentence of this subsection (b) to the extent not permitted
by the terms of any agreement (without giving effect to any provision thereof
permitting a general basket of liens) to which the Borrower is a party or is
bound (other than any agreement entered into with an Affiliate in which the
Borrower has agreed to any such restriction for the benefit of such Affiliate). 
Subject to the proviso under Section 2.15(a), if at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured or supported, as applicable, thereby, the Borrower or
the relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

46

--------------------------------------------------------------------------------


 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of the Borrower shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.16 may be otherwise applied in accordance with Section 8.03), and (y)
the Person providing Cash Collateral and the applicable L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.16                        Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01,
Section 10.06 or otherwise hereunder.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuers or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by any L/C Issuer or Swing Line Lender or the
Borrower, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit, except to the extent not permitted under the terms of any agreement
(without giving effect to any provision thereof permitting a general basket of
liens) to which the Borrower is a party or is bound (other than any agreement
entered into with an Affiliate in which the Borrower has agreed to any such
restriction for the benefit of such Affiliate); fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any

 

47

--------------------------------------------------------------------------------


 

amounts owing to the Lenders, L/C Issuers or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender (x)
shall not be entitled to receive any Undrawn Fee pursuant to Section 2.09(a) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.03(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Section 2.03 and 2.04, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Committed Loans of that
Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuers agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans

 

48

--------------------------------------------------------------------------------


 

of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III.                        TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  (i) Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall to the extent permitted by applicable Laws be made free and clear
of and without reduction or withholding for any Taxes.  If, however, applicable
Laws require the Borrower or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower or the Administrative Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by law to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding Taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the requirements of law, and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Lender or the applicable L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting or duplicating the provisions of subsection (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable Laws.

 

(c)                                  Tax Indemnifications.  (i) Without limiting
or duplicating the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative

 

49

--------------------------------------------------------------------------------


 

Agent, each Lender and each L/C Issuer, and shall make payment in respect
thereof within 30 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Administrative Agent, such Lender and such L/C Issuer, as the
case may be, shall have provided to the Borrower a certificate, reasonably
satisfactory to the Borrower, evidencing the payment of such amounts and setting
forth in reasonable detail the calculations of such amounts.  The Administrative
Agent and each Lender and L/C Issuer shall notify the Borrower of any events
that would entitle such Person to any amounts under this subsection (c) as soon
as reasonably practicable.  A certificate as to the amount of any such payment
or liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and each L/C Issuer shall, and does
hereby, indemnify the Borrower and the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Administrative Agent) incurred by or asserted
against the Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender or such L/C Issuer, as the case may
be, to deliver, or as a result of the inaccuracy, inadequacy or deficiency of,
any documentation required to be delivered by such Lender or such L/C Issuer, as
the case may be, to the Borrower or the Administrative Agent pursuant to
subsection (e).  Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).  The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

50

--------------------------------------------------------------------------------


 

(e)           Status of Lenders; Tax Documentation.  (i)  The Administrative
Agent and each Lender and L/C Issuer shall deliver to the Borrower and to the
Administrative Agent, on the date it becomes a party to this Agreement, at the
time or times prescribed by applicable Laws and when reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) the Administrative Agent’s, such Lender’s or L/C Issuer’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to the Administrative Agent or such Lender
or L/C Issuer, as applicable, by the Borrower pursuant to this Agreement or
otherwise to establish the Administrative Agent’s or such Lender’s or L/C
Issuer’s status for withholding tax purposes in the applicable jurisdiction.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)          the Administrative Agent and any Lender or L/C Issuer that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Borrower and the Administrative Agent duly completed and
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)            duly completed and executed originals of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

(II)           duly completed and executed originals of Internal Revenue Service
Form W-8ECI,

 

(III)         duly completed and executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

51

--------------------------------------------------------------------------------


 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or

 

(V)           duly completed and executed originals of any other form prescribed
by applicable Laws as a basis for claiming exemption from or a reduction in
United States Federal withholding tax together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(iii)          The Administrative Agent and each Lender and L/C Issuer shall
promptly (A) notify the Borrower and the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of the Administrative Agent, such Lender or such
L/C Issuer, as applicable, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or an L/C Issuer, or have any
obligation to pay to any Lender or any L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or such L/C Issuer,
as the case may be.  If the Administrative Agent, any Lender or any L/C Issuer
determines, in its sole discretion, that it has received a refund, credit or
other benefit in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund, credit or other benefit (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund,
credit or other benefit), net of all reasonable out-of-pocket expenses incurred
by the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower to the Administrative Agent, such
Lender or such L/C Issuer in the event the Administrative Agent, such Lender or
such L/C Issuer is required to repay such refund, credit or other benefit to
such Governmental Authority.  This subsection shall not be construed to require
the Administrative Agent, any Lender or any L/C Issuer to make available its tax
returns

 

52

--------------------------------------------------------------------------------


 

(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent in accordance
with this Agreement without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent in accordance
with this Agreement without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender in accordance with this Agreement without
reference to the Eurodollar Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal  for such Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a

 

53

--------------------------------------------------------------------------------


 

determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;

 

(ii)           subject any Lender or any L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such L/C Issuer); or

 

(iii)          impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such L/C Issuer);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount which such Lender deems to be material in its sole
discretion, of making or maintaining any Loan the interest on which is
determined by reference to the Eurodollar Rate (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or such L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or such
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or such L/C Issuer, the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that such additional
costs incurred and reductions suffered shall be determined by such Lender’s or
L/C Issuer’s, as the case may be, reasonable allocation of the aggregate
additional cost incurred or reduction suffered due to such events that are
allocable to this Agreement.  If the Borrower so notifies the Administrative
Agent within five Business Days after any Lender notifies the Borrower of any
additional cost incurred or

 

54

--------------------------------------------------------------------------------


 

reduction suffered pursuant to the foregoing provisions of this Section, the
Borrower may convert all Eurodollar Rate Loans of such Lender then outstanding
into Base Rate Loans in accordance with the terms hereof.

 

(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such L/C Issuer’s capital or on the capital
of such Lender’s or such L/C Issuer’s holding company, if any, as a consequence
of this Agreement, the Commitment of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), by an amount deemed
by such Lender or such L/C Issuer to be material in its sole discretion, then
from time to time, upon the request of such Lender or L/C Issuer, the Borrower
will pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered
that such Lender or such L/C Issuer reasonably determines is allocable to this
Agreement.

 

(c)           Certificates for Reimbursement.  Each Lender and L/C Issuer shall
notify the Borrower of any Change in Law that would entitle such Person to any
amount under subsection (a) or (b) of this Section as soon as reasonably
practicable and promptly thereafter deliver to the Borrower a written
certificate setting forth the amounts due under such subsections and setting
forth in reasonable detail the calculations upon which such amounts were
determined.  A certificate of a Lender or an L/C Issuer setting forth the amount
or amounts necessary to compensate such Lender or such L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or such L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 20 days after receipt
thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than four months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
four-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

55

--------------------------------------------------------------------------------


 

(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), which shall be due and payable on each date on which interest
is payable on such Loan; provided that the Borrower shall have received at least
10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations

 

56

--------------------------------------------------------------------------------


 

hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or such L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or such L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such L/C Issuer, as the case may be.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or any L/C Issuer
in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04 or gives a notice under Section 3.02, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.

 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.        CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, as applicable, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)            executed counterparts of this Agreement;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in the jurisdiction where it is organized;

 

57

--------------------------------------------------------------------------------


 

(v)           written opinion(s) of counsel to the Borrower, addressed to the
Administrative Agent and each Lender, in the forms set forth as Exhibit E; and

 

(vi)          a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) the current Ratings.

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid to the extent invoiced at least one Business Day prior to the
Closing Date.

 

(c)           Unless waived by the Administrative Agent or Bank of America,
N.A., as applicable, and subject to the provisions of the Fee Letters, the
Borrower shall have paid all reasonable fees, charges and disbursements of
counsel due to the Administrative Agent (directly to such counsel if requested
by the Administrative Agent) to the extent invoiced at least one Business Day
prior to the Closing Date and required to be paid pursuant to the Fee Letters.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
and each L/C Issuer to honor any Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

 

(a)           The representations and warranties of the Borrower contained in
Article V shall be true and correct in all material respects on and as of the
date of such Credit Extension, except that (i) if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty shall be required to be true and correct in all
respects, (ii) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (except that if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies, such representation or warranty shall be required to be true and
correct in all respects), (iii) for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01. and (iv) the
representations and warranties contained in Section 5.05(c) and 5.06(a)(ii) do
not need to be true and correct for any Borrowing.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

58

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V.         REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01        Existence, Qualification and Power.  The Borrower (a) is duly
organized, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by the Borrower of each Loan Document, have been duly authorized by
all necessary corporate action, and do not and will not (a) contravene the terms
of any of the Borrower’s Organization Documents; (b) conflict with or result in
any contravention of, or the creation of any Lien under, or require any payment
to be made under (i) any Contractual Obligation to which the Borrower is a party
or the Borrower or the properties of the Borrower or any of its Subsidiaries is
bound or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law, except in any case referred to in clause (b) or
(c), to the extent the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, except for
such approvals, consents, exemptions, authorizations, actions, notices and
filings that have been obtained or made on or before the Closing Date and are in
full force and effect.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the Borrower.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal,

 

59

--------------------------------------------------------------------------------


 

valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms, subject to Debtor Relief Laws and general equity
and public policy principles.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for Taxes,
material commitments and Indebtedness (other than any liability incident to any
litigation, arbitration or proceeding that could not reasonably be expected to
have a Material Adverse Effect (excluding the effects of the Acquisition
Transaction and any financing therefor, if any)).

 

(b)           The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated March 31, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect (excluding the
effects of the Acquisition Transaction and any financing therefor, if any).

 

5.06        Litigation.

 

(a)           There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries that (i) question the validity or the enforceability of
the Loan Documents, or any of any action to be taken by the Borrower pursuant to
any of the Loan Documents, or (ii) either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect (excluding the
effects of the Acquisition Transaction and any financing therefor, if any).

 

(b)           No action, suit, proceeding or investigation has been instituted,
or to the knowledge of the Borrower or any of its Subsidiaries, threatened, and
no rule, regulation, order, judgment or decree has been issued or proposed to be
issued by any Governmental Authority that, solely as a result of the incurrence
of Obligations or the entering into this Agreement or any other Loan Document or
any transaction contemplated hereby or thereby, would cause or deem

 

60

--------------------------------------------------------------------------------


 

the Administrative Agent, any Lenders or any of their respective Affiliates to
be subject to, or not exempted from, regulation under the FPA.

 

5.07        No Default.  The Borrower and each Subsidiary are in full compliance
with all material terms, covenants and conditions of each of its Contractual
Obligations, except for any noncompliance that could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

 

5.08        Ownership of Property.  The Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title or interest as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.09        Environmental Compliance.  The Borrower and each of its Subsidiaries
is in compliance with all Environmental Laws governing its business, except to
the extent that any such failure to comply (together with any resulting
penalties, fines or forfeitures) would not reasonably be expected to have a
Material Adverse Effect.  All licenses, permits, registrations or approvals
required for the conduct of the business of the Borrower and each of its
Subsidiaries under any Environmental Law have been secured and the Borrower and
each of its Subsidiaries is in substantial compliance therewith, except for such
licenses, permits, registrations or approvals the failure to secure or to comply
therewith is not reasonably likely to have a Material Adverse Effect.  Neither
the Borrower nor any of its Subsidiaries has received written notice, or
otherwise knows, that it is in any respect in noncompliance with, breach of or
default under any applicable writ, order, judgment, injunction, or decree to
which the Borrower or such Subsidiary is a party or that would affect the
ability of the Borrower or such Subsidiary to operate any real property and no
event has occurred and is continuing that, with the passage of time or the
giving of notice or both, would constitute noncompliance, breach of or default
thereunder, except in each such case, such noncompliance, breaches or defaults
as would not reasonably be expected to, in the aggregate, have a Material
Adverse Effect.  There are no environmental claims pending or, to the best
knowledge of the Borrower, threatened wherein an unfavorable decision, ruling or
finding would reasonably be expected to have a Material Adverse Effect.  There
are no facts, circumstances, conditions or occurrences on any real property now
or at any time owned, leased or operated by the Borrower or any of its
Subsidiaries or on any Property adjacent to any such real property, that are
known by the Borrower or as to which the Borrower or any such Subsidiary has
received written notice, that could reasonably be expected:  (i) to form the
basis of an environmental claim against the Borrower or any of its Subsidiaries
or any real property of the Borrower or any of its Subsidiaries; or (ii) to
cause such real property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such real property under any Environmental
Law, except in each such case, such environmental claims or restrictions that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

 

61

--------------------------------------------------------------------------------

 


 

5.10                        Insurance.  The properties of the Borrower and its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of the Borrower and each such Subsidiary in accordance with prudent
business practice in the industry of such Borrower and Subsidiaries, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

5.11                        Taxes.  The Borrower and its Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP or the non-payment of which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  To the Borrower’s knowledge, there is no proposed
tax assessment against the Borrower or any Subsidiary that would, if made, have
a Material Adverse Effect.

 

5.12                        ERISA Compliance.

 

(a)                                  Each Pension Plan of the Borrower and its
Subsidiaries is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Neither the
Borrower nor any Subsidiary has, or has at any time during the preceding six
years had, an obligation to contribute to a Multiemployer Plan.  Each Pension
Plan of the Borrower and its Subsidiaries that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Pension Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by the Internal Revenue Service.  To the
best knowledge of the Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Pension Plan of the Borrower and
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.  There has been no nonexempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan of the Borrower
and its Subsidiaries that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event with respect to any
Pension Plan of the Borrower or its Subsidiaries has occurred, and neither the
Borrower nor any Subsidiary is aware of any fact, event or circumstance that
could reasonably be expected to constitute or result in an ERISA Event with
respect to any such Pension Plan ; (ii) the Borrower and each Subsidiary has met
in all material respects all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan of the Borrower and its Subsidiaries, and
no waiver of the minimum funding

 

62

--------------------------------------------------------------------------------


 

standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan of the Borrower
and its Subsidiaries, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
Subsidiary knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such Pension Plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any Subsidiary has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any Subsidiary has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan of the Borrower and its Subsidiaries has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any such
Pension Plan.

 

(d)                                 For the avoidance of doubt, references to
“Pension Plan” and “Multiemployer Plan” in this Section 5.12 refer only to
Pension Plans and Multiemployer Plans of the Borrower and its Subsidiaries and
do not refer to the Pension Plans or Multiemployer Plans of other ERISA
Affiliates of the Borrower and its Subsidiaries.

 

5.13                        Subsidiaries.  As of the Closing Date, the
Borrower’s existing Subsidiaries are listed on Schedule 5.13.

 

5.14                        Margin Regulations; Investment Company Act; Federal
Power Act.

 

(a)                                  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.

 

(c)                                  None of the Borrower or any of its
Subsidiaries, or any Affiliate of any of them, is subject to regulation under
the FPA or under applicable state or other Laws respecting the rates or the
financial or organizational regulation of electric utilities, as a result of the
creation or incurrence of the Obligations or entering into this Agreement or any
other Loan Document or the consummation of any transaction contemplated hereby
or thereby.

 

5.15                        Disclosure.  No report, financial statement,
certificate or other information (other than information of a general economic
nature or industry nature) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in writing in connection with the
transactions contemplated hereby or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein (taken as a whole), in
the light of the circumstances under which they were made, not

 

63

--------------------------------------------------------------------------------


 

misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time; it being recognized by
the Administrative Agent and the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ materially from the
projected results.

 

5.16                        Compliance with Laws.  The Borrower and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17                        Intellectual Property; Licenses, Etc.  The Borrower
and its Subsidiaries own, or possess the right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are necessary for the operation of their respective businesses,
without any known conflict with the rights of any other Person, except for any
IP Rights or any conflicts that, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

5.18                        Solvency.  The Borrower is not insolvent as defined
in any applicable state or federal statute, nor will the Borrower be rendered
insolvent by the execution and delivery of this Agreement or any other Loan
Document to the Administrative Agent and the Lenders or the performance of its
obligations hereunder or thereunder.

 

5.19                        Employment Matters.  The Borrower is in compliance
with all employment agreements, employment contracts, collective bargaining
agreements and other agreements between the Borrower and its employees
(collectively, “Labor Contracts”) and all applicable Federal, state and local
labor and employment Laws including those related to equal employment
opportunity and affirmative action, labor relations, minimum wage, overtime,
child labor, medical insurance continuation, worker adjustment and retraining
notices, immigration controls and worker and unemployment compensation, where
the failure to comply would constitute a Material Adverse Effect.  There are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of the Borrower which in any
case would constitute a Material Adverse Effect.

 

ARTICLE VI.                       AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation relating solely to the payment of principal or interest on any Loan
or fees payable hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding,

 

64

--------------------------------------------------------------------------------


 

the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender:

 

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, a condensed
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related condensed consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such condensed consolidated statements to be audited and accompanied by a
report and opinion of KPMG LLP or another independent certified public
accountant of nationally recognized standing selected by the Borrower in its
sole discretion, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like material qualification or exception or any material
qualification or exception as to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, a condensed consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, the related
condensed consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, and the
related condensed consolidated statements of cash flows for the portion of the
Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such condensed consolidated statements to be certified
by a Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

 

65

--------------------------------------------------------------------------------


 

(b)                                 promptly after the same are filed with the
SEC, copies of all proxies which the Borrower may file with the SEC under
Section 14(a) of the Exchange Act and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file with
the SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and

 

(c)                                  promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at one or more of the website addresses listed on
Schedule 10.02; (ii) on which such documents are posted to the SEC’s website at
www.sec.gov or (iii) on which such documents are posted on the Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or any
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Debt
Domain, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Borrower hereby agrees that (w) all Borrower
Materials provided by the Borrower to the Administrative Agent and/or any
Arranger, which are to be made available to Public Lenders, shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, each Arranger, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and each Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

66

--------------------------------------------------------------------------------


 

6.03                        Notices.  Promptly, after an officer of the Borrower
has knowledge thereof, notify the Administrative Agent and each Lender:

 

(a)                                  of the occurrence of any Default;

 

(b)                                 of any (i) breach or non-performance of, or
any default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws, in each case under any of the foregoing clauses (i),
(ii) and (iii) where such event could reasonably be expected to have a Material
Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary;

 

(e)                                  of any amendment to the Organization
Documents of the Borrower filed by the Borrower in the applicable office in the
jurisdiction where it is organized; and

 

(f)                                    Any Rating change.

 

Each notice pursuant to this Section 6.03 (other than Sections 6.03(e) and (f))
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.  Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document known by such
Responsible Officer to have been breached.

 

6.04                        Payment of Taxes and Claims.  Pay and discharge
prior to the date on which penalties attach thereto, (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property not permitted hereunder, in each case unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary or, in the case of clause (b), the failure to
pay or discharge could not reasonably be expected to result in a Material
Adverse Effect.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.03 or 7.04; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered

 

67

--------------------------------------------------------------------------------


 

patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its properties and equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, except in the case of clauses (a) and (b) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect (it being understood that this covenant relates to only to the good
working order and repair of such property and equipment and shall not be
construed as a covenant not dispose of any such property or equipment by sale,
lease, transfer or otherwise or to discontinue operation thereof to the extent
not prohibited under this Agreement).

 

6.07                        Maintenance of Insurance.  Maintain insurance
coverage by such insurers and in such forms and amounts and against such risks
as are generally consistent with the insurance coverage maintained by the
Borrower and its Subsidiaries at the date hereof, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09                        Books and Records.  Maintain proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made in all material respects of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its material properties, and to discuss its affairs, finances and
accounts with its officers and independent public accountants (provided that the
Borrower shall be permitted to attend any such discussions with such
accountants) and, if a Default exists, to examine its books of records and
account and make copies thereof or abstracts therefrom, all at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that unless
an Event of Default has occurred and is continuing, the Borrower shall not be
required to permit more than one such visit, inspection or examination during
any calendar year.  All costs and expenses incurred by the Administrative Agent
or any Lender in connection with any of the foregoing shall be paid by the
Administrative Agent or such Lender, as the case may be, unless an Event of
Default shall have occurred and be continuing at the time such costs and/or
expenses are incurred, in which case all such costs and expenses shall be paid
by the Borrower.  Subject to the proviso above, in the event any Lender desires
to visit and inspect the Borrower or any of its Subsidiaries, such Lender shall
make a reasonable effort to conduct such visit and inspection contemporaneously
with any visit and inspection to be

 

68

--------------------------------------------------------------------------------


 

performed by the Administrative Agent or another Lender.  Notwithstanding
anything to the contrary in this Section 6.10, neither the Borrower nor any of
its Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) constitutes non-financial trade secrets or
non-financial proprietary information, (b) in respect of which disclosure to the
Administrative Agent (or its representatives) or any Lender (or its
representatives) is prohibited by Law or (c) is subject to attorney-client or
similar privilege or constitutes attorney work product.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document, including to provide liquidity to support the issuance of
commercial paper.

 

6.12                        Senior Debt.  Ensure that (a) the claims of the
Administrative Agent and the Lenders in respect of the Obligations of the
Borrower will not be subordinate to, and will in all respects rank at least pari
passu with or senior to, the claims of every unsecured creditor of the Borrower,
and (b) any Indebtedness of the Borrower that is subordinated in any manner to
the claims of any other creditor of the Borrower will be subordinated in like
manner to such claims of the Administrative Agent and the Lenders.

 

ARTICLE VII.                   NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation relating solely to the payment of principal or interest on any Loan
or fees payable hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01 and any renewals, refinancings, or extensions thereof, provided
that the amount secured or benefited thereby is not increased;

 

(c)                                  Liens for Taxes, assessments or charges or
levies on property not yet delinquent or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained in accordance with GAAP;

 

(d)                                 Liens imposed by law, such as carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which do not secure obligations
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained;

 

69

--------------------------------------------------------------------------------


 

(e)                                  Liens, pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than Liens imposed by
ERISA;

 

(f)                                    deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, indemnity or performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)                                 easements, rights-of-way, zoning,
restrictions or other similar encumbrances or imperfections in title and
obligations contained in similar instruments and prior rights of other Persons
which, do not materially interfere with the ordinary conduct of the business of
the Borrower and its Subsidiaries or could not reasonably be expected to have a
Material Adverse Effect;

 

(h)                                 Liens securing judgments, decrees or
attachments not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens on property of DP&L securing
DP&L’s First Mortgage Bonds issued pursuant to the Indenture, dated as of
October 1, 1935, as amended, supplemented or otherwise modified from time to
time, between DP&L and The Bank of New York Mellon (or its predecessors or
successors);

 

(j)                                     Liens on property of DP&L in connection
with collateralized pollution control bonds;

 

(k)                                  Liens on property of Borrower and its
Subsidiaries in connection with any construction project or generating plant as
security for any Indebtedness incurred for the purpose of financing all or part
of such construction project or generating plant, and in each case, Liens and
charges incidental thereto; provided that the aggregate amount of Indebtedness
secured by Liens permitted pursuant to this clause (k) shall not exceed
$500,000,000;

 

(l)                                     banker’s liens and rights of setoff
arising by operation of law and contractual rights of setoff;

 

(m)                               leases or subleases granted in the ordinary
course of business to others not interfering in any material respect with the
business of the Borrower or its Subsidiaries and any interest or title of a
lessee under any lease not in violation of this Agreement;

 

(n)                                 purported Liens evidenced by the filing of
precautionary Uniform Commercial Code financing statements relating solely to
operating leases of personal property entered into in the ordinary course of
business;

 

(o)                                 the right reserved to, or vested in, any
municipality or public authority by the terms of any right, power, franchise,
grant, license or permit, or any provision of law, to purchase or capture or
designate a purchaser of any property;

 

70

--------------------------------------------------------------------------------


 

(p)                                 Liens with respect to cash collateral
deposited by the Borrower and its Subsidiaries with counterparties in the
ordinary course of Borrower and its Subsidiaries’ purchase and sale of energy,
power, interest rate hedges, coal and other commodities;

 

(q)                                 Liens arising from the rights of lessors
under leases (including financing statements regarding property subject to such
lease) permitted under this Agreement; provided that such Liens are only in
respect of property subject to, and secure only, the respective lease (and any
other lease with the same or affiliated lessor);

 

(r)                                    any (i) Lien existing on any property at
the time such property is acquired by the Borrower or any of its Subsidiaries or
on any property of any Person at the time such Person becomes, or is merged
into, a Subsidiary of the Borrower; provided that (A) such Lien is not created
in contemplation of or in connection with such acquisition or such Person
becoming, or being merged into, such Subsidiary, as the case may be, (B) such
Lien shall not attach or apply to any other property or assets of the Borrower
or any of its Subsidiaries, and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes, or is merged into, such Subsidiary, as the case may be, and any
extension, renewal, refunding or refinancing thereof, so long as the aggregate
principal amount so extended, renewed, refunded or refinanced is not increased,
and (ii) Lien securing Indebtedness in respect of purchase money obligations for
the acquisition, lease, construction or improvement of fixed assets or Capital
Lease Obligations, provided that (A) such Lien only attaches to such fixed
assets being acquired, leased, constructed or improved and (B) the Indebtedness
secured by such Lien does not exceed the cost or fair market value, whichever is
lower, of the fixed assets being acquired, leased, constructed or improved on
the date of acquisition, lease, construction or improvement; provided that the
aggregate principal amount of Indebtedness at any time outstanding secured by a
Lien described in this subsection (r) shall not exceed an amount equal to 5% of
the Consolidated Tangible Assets at such time;

 

(s)                                  Liens incurred in connection with an
obligation to cash collateralize letters of credit or swing line loans; and

 

(t)                                    Liens, in addition to those listed above,
securing Indebtedness and other obligations in an aggregate amount at any time
not exceeding the greater of (i) $50,000,000 and (ii) 2.5% of Consolidated
Tangible Assets.

 

7.02                        Investments.  Make any Investments, except:

 

(a)                                  Investments held by the Borrower or such
Subsidiary in the form of cash, cash equivalents or other Short Term
Investments;

 

(b)                                 loans and advances to officers, directors
and employees of the Borrower or any of its Subsidiaries in an aggregate amount
not to exceed $10,000,000 at any time outstanding, for travel, entertainment,
relocation, payroll, office equipment, tuition and analogous ordinary business
purposes;

 

71

--------------------------------------------------------------------------------


 

(c)                                  Investments of the Borrower in any
Subsidiary and Investments of any Subsidiary in the Borrower or in another
Subsidiary;

 

(d)                                 Permitted Acquisitions;

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and Investments in account debtors received in
connection with a proceeding under any Debtor Relief Laws in settlement of the
obligations of account debtors;

 

(f)                                    Promissory notes, earn-outs, other
contingent payment obligations and other non-cash consideration received by the
Borrower or any of its Subsidiaries as partial payment of the total
consideration of any Disposition made in accordance with Section 7.04(f);

 

(g)                                 Guarantees of the Borrower or any Subsidiary
in respect of Indebtedness of the Borrower or any Subsidiary;

 

(h)                                 Investments comprised of the purchase of
receivables from other energy marketers as required from time to time by one or
more applicable Governmental Authorities;

 

(i)                                     Investments existing on the date hereof
and set forth on Schedule 7.02;

 

(j)                                     Investments in investment-grade issuers
that are held by the Borrower or any Subsidiary not longer than eighteen months;
and

 

(k)                                  other Investments not otherwise permitted
hereunder and not exceeding the greater of (i) $50,000,000 and (ii) 2.5% of
Consolidated Tangible Assets, in the aggregate at any time.

 

7.03                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)                                  any Subsidiary may merge, dissolve,
liquidate or consolidate with or into (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries;

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must either be the
Borrower or a wholly-owned Subsidiary;

 

(c)                                  the Borrower may merge with any Person
(other than a Subsidiary) in the Acquisition Transaction or a transaction
permitted by Section 7.02(d); provided that (i) the

 

72

--------------------------------------------------------------------------------


 

Borrower shall be the continuing or surviving Person and (ii) immediately before
and after such merger there shall not exist any Default or Event of Default; and

 

(d)                                 any Subsidiary may merge with any Person
(other than the Borrower or a Subsidiary in a transaction permitted by
Section 7.02(d); provided that (i) the Subsidiary shall be the continuing or
surviving Person and (ii) immediately before and after such merger there shall
not exist any Default or Event of Default.

 

7.04                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                  Dispositions of surplus, obsolete or worn
out property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to a wholly-owned Subsidiary;

 

(e)                                  Dispositions permitted by Sections 7.01,
7.02 and 7.03;

 

(f)                                    Dispositions of property having a fair
market value of less than $5,000,000 individually; and

 

(g)                                 Dispositions by the Borrower and its
Subsidiaries not otherwise permitted under this Section 7.04 so long as (A) the
aggregate amount (based upon the fair market value of the assets) of all
property sold or otherwise disposed pursuant to all such Dispositions on and
after the Closing Date at the time of and after giving effect to any such
Disposition does not constitute a Substantial Portion of the property of the
Borrower and its Subsidiaries and (B) at least 80% of the total consideration
received by the Borrower or any of its Subsidiaries, as applicable, for such
Disposition or series of Dispositions consists of cash or cash equivalents;

 

provided, however, that any Disposition pursuant to clauses (a) through
(g) shall be for fair market value.

 

7.05                        Change in Nature of Business.  Engage in any
business if, as a result, the general nature of the business, taken on a
consolidated basis, that would then be engaged in by the Borrower and its
Subsidiaries would be substantially changed from the general nature of the
business engaged in by the Borrower and its Subsidiaries on the Closing Date.

 

73

--------------------------------------------------------------------------------


 

7.06        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to (a) transactions between or among the Borrower and any of its
Subsidiaries or between and among any Subsidiaries, (b) sales of goods by the
Borrower or any of its Subsidiaries to an Affiliate for use or distribution
outside the United States that in the good faith judgment of the Borrower
complies with any applicable legal requirements of the Code, (c) agreements and
transactions with and payments to officers, directors and shareholders that are
either (i) entered into in the ordinary course of business and not prohibited by
any of the provisions of this Agreement or (ii) entered into outside the
ordinary course of business, approved by the directors or shareholders of the
Borrower, and not prohibited by any of the provisions of this Agreement, or
(d) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans and
other compensation arrangements with respect to the procurement of services with
their respective officers and employees, and any employment agreements entered
into by Borrower or any Subsidiary, in each case approved by the Borrower or any
Subsidiary in good faith.

 

7.07        Burdensome Agreements.  Except with respect to the Existing DP&L
Credit Facilities, enter into any Contractual Obligation that limits the ability
of any Subsidiary to make Restricted Payments to the Borrower or to otherwise
transfer property to the Borrower, which could reasonably be expected to result
in a Material Adverse Effect.

 

7.08        Swap Agreements.  Enter into any Swap Contract other than any Swap
Contract entered into by such Person pursuant to which such Person has hedged
its reasonably estimated interest rate, foreign currency or power and other
commodity exposure, and not for speculative purposes.

 

7.09        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.10        Accounting Changes.  Make any change in its fiscal year.

 

7.11        Financial Covenant.  (a) At any time prior to the consummation of
the Acquisition Transaction, permit the ratio of Consolidated Total Debt to
Consolidated Total Capitalization at any time to be greater than 0.65 to 1.00.

 

(b)           At any time after the consummation of the Acquisition Transaction,
permit the ratio of Consolidated Total Debt to Consolidated Total Capitalization
at any time to be greater than 0.70 to 1.00.

 

74

--------------------------------------------------------------------------------


 

(c)           Upon the occurrence and at all times during the continuance of a
Ratings Event, permit the Consolidated Interest Coverage Ratio as of the end of
any fiscal quarter of the Borrower to be less than 2.50 to 1.00.

 

ARTICLE VIII.     EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation or
(ii) within five days after the same becomes due, any interest on any Loan or on
any L/C Obligation, any fee due hereunder or under any other Loan Document or
any other amount payable hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.10, 6.11 or 6.12 or Article VII; or

 

(c)           Other Defaults.  The Borrower fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof from the Administrative Agent
to the Borrower; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made by or on behalf of the Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made;
or

 

(e)           Cross-Default.  (i) The Borrower or any Subsidiary (A) defaults in
any payment (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise and after applicable notices have been given and grace
periods have expired) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $50,000,000,
or (B) defaults in the performance of any other agreement or condition relating
to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto (after all applicable notices
have been given and grace periods have expired), or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required
and after all applicable grace periods have expired, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of

 

75

--------------------------------------------------------------------------------


 

default under such Swap Contract as to which the Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than $50,000,000; or

 

(f)            Insolvency Proceedings, Etc.  The Borrower or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 consecutive calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 consecutive calendar days, or an
order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts.  The Borrower or any Subsidiary becomes
unable or admits in writing its inability to pay its debts as they become due;
or

 

(h)           Judgments.  There is entered against the Borrower or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding $50,000,000
(to the extent not covered by third-party insurance as to which the insurer does
not dispute coverage), and (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted in liability of the Borrower under
Title IV of ERISA to the Pension Plan, a Multiemployer Plan or the PBGC in an
aggregate amount in excess of $50,000,000, and the Borrower or any ERISA
Affiliate fails to make any payment in satisfaction of such liability after the
expiration of any applicable grace period, in accordance with applicable law or
any agreement entered into in respect thereof, (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $50,000,000 or (iii) an ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which could reasonably be expected to result in a
Material Adverse Effect; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any of
its Affiliates contests in any manner the validity or enforceability of any

 

76

--------------------------------------------------------------------------------


 

Loan Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control, other than
a Change of Control resulting from (i) the Acquisition Transaction or (ii) the
pledge (but not the foreclosure, any transfer-in-lieu of foreclosure or any
other transfer except as collateral security) by AES or a subsidiary of AES of
any equity interest in the Borrower to secure its corporate obligations.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.16, be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent required to
be reimbursed hereunder and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

77

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers to
the extent required to be reimbursed hereunder and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

ARTICLE IX.        ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  Each of the Lenders and the L/C Issuers
hereby irrevocably appoints US Bank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions, except
as provided in Section 9.06.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.

 

78

--------------------------------------------------------------------------------


 

Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) and (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, except as it relates to
enforceability against the Administrative Agent or (v) the satisfaction of any
condition set forth in Article IV or elsewhere

 

79

--------------------------------------------------------------------------------


 

herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06        Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the prior written consent of the Borrower (so long as no Event of Default has
occurred and is continuing), to appoint a successor, which shall be a commercial
bank organized and licensed under the laws of the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, with the prior written consent of the
Borrower (so long as no Event of Default has occurred and is continuing),
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan

 

80

--------------------------------------------------------------------------------


 

Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section), except for its obligations under Section 10.07.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

(b)           Any resignation by US Bank as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Co-Syndication Agents, Documentation Agent, the
Joint Lead Arrangers or Joint Book Managers listed on the cover page hereof
shall have any powers, duties or responsibilities under

 

81

--------------------------------------------------------------------------------


 

this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

ARTICLE X.         MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

82

--------------------------------------------------------------------------------


 

(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend or waive compliance with any covenant hereunder
(or any defined term used therein) even if the effect of such amendment or
waiver would be to reduce the rate of interest on any Loan or L/C Borrowing or
to reduce any fee payable hereunder;

 

(d)           change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or

 

(e)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of any L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent and the Swing Line Lender in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent and the Swing Line Lender under this Agreement or any other Loan Document;
(iii) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; and (iv) the Administrative
Agent may, with the written consent of the Borrower, amend, modify or supplement
this Agreement to cure any obvious error or omission.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

83

--------------------------------------------------------------------------------


 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower, the Administrative Agent or US Bank or the
Swing Line Lender, in its capacity as a Lender or an L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)           if to any other Lender or L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender or L/C Issuer on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent (which in turn has promptly notified the Borrower) that it
is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the

 

84

--------------------------------------------------------------------------------


 

next business day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent and the L/C Issuers and the Swing Line Lender may change its address,
electronic mail address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, electronic mail address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and the L/C Issuers and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

85

--------------------------------------------------------------------------------


 

(e)           Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by a Responsible Officer of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any L/C Issuer, the Borrower or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuers;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an L/C Issuer or Swing Line Lender) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  Subject to the provisions of the Fee Letters,
the Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for

 

86

--------------------------------------------------------------------------------


 

herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the any L/C Issuer to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses, (A) (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction or (B)
arise out of any claim, litigation, investigation or proceeding that does not
involve an act or omission by the Borrower or any of its affiliates and that is
brought by an Indemnitee against any other Indemnitee.

 

87

--------------------------------------------------------------------------------


 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and US Bank as an L/C Issuer and the
Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect

 

88

--------------------------------------------------------------------------------


 

as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and each L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (other than any Defaulting Lender) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. The
Administrative Agent in its capacity as such may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Borrower, except in compliance with Section 9.06.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the

 

89

--------------------------------------------------------------------------------


 

outstanding principal balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 and, after giving effect to any
assignment of Commitments, the assignor shall not have a Commitment of less than
$10,000,000 and the assignee shall have a Commitment of not less than $5,000,000
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the rights in respect
of the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
(other than any Defaulting Lender), an Affiliate of a Lender (other than any
Defaulting Lender) or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)           the consent of the L/C Issuers (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and

 

90

--------------------------------------------------------------------------------


 

recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the prior written consent of the Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 and be
bound by all of the provisions of this Agreement with respect to facts and
circumstances occurring prior to the effective date of such assignment and shall
continue to remain obligated under Sections 10.03, 10.07, 10.10, 10.12, 10.14,
and 10.15 on and after the effective of such assignment.  Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this

 

91

--------------------------------------------------------------------------------


 

Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Each Lender, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at such Lender’s Lending Office a register for the recordation of
the names and addresses of each of its Participants, and the amount of the
participation sold to such Participant by such Lender and the related interest
amounts owing to such Participant.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in subsections (a), (b)
or (c) of the first proviso to Section 10.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

92

--------------------------------------------------------------------------------


 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
3.01(e) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time US
Bank assigns all of its Commitment and Loans pursuant to subsection (b) above,
US Bank may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of US Bank as L/C Issuer or Swing Line Lender, as the case may be.
 If US Bank resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If US Bank resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to US Bank to effectively assume the
obligations of US Bank with respect to such Letters of Credit.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), and use the Information
only in connection with the transactions contemplated hereby, except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (provided that the Person to whom such
disclosure is made needs to

 

93

--------------------------------------------------------------------------------


 

know such Information in connection with the transactions contemplated hereby
and it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and shall have agreed to be bound by the
confidentiality and use provisions of this Section to the same extent as if they
were parties hereto and that the disclosing Person shall be responsible for any
breach of this provision), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto on a confidential basis,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same, but no
less restrictive, as those of this Section and to which the Borrower is a
beneficiary thereof, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the prior written consent of the Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or other known confidentiality agreement or obligation;
provided that with respect to subsections (b), (c), (e) and (f), the
Administrative Agent, such Lender or such L/C Issuer, as the case may be,
provides notification to the Borrower within a reasonable time prior to any
disclosure or, if such prior notification is not reasonably practicable, then as
soon as reasonably practicable, in either case to the extent such notification
is not prohibited by the regulatory authority to which such disclosure is made,
the legal process in which such disclosure is made and applicable law, as
applicable or (y) becomes available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis from a source other than the Borrower
that was not known to be bound by a confidentiality agreement or obligation. 
For purposes of this Section, “Information” means all information received from
or on behalf of the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses or Affiliates, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
reasonable and customary compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.  The obligations contained in this Section 10.07
shall survive the expiration or termination of this Agreement.

 

94

--------------------------------------------------------------------------------


 

10.08                 Right of Setoff.    If an Event of Default shall have
occurred and be continuing, each Lender, each L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have.  Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.    This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the

 

95

--------------------------------------------------------------------------------


 

Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  (i) If any Lender requests
compensation under Section 3.04, (ii) if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 or 3.04, (iii) if any Lender gives a notice
under Section 3.02, (iv) if any Lender is a Defaulting Lender, (v) if any Lender
is a Restricted Lender (as defined below), or, (vi) if the long term local
issuer credit rating, or the equivalent rating, by S&P of any Lender has dropped
below BBB+ and the long term bank deposit credit rating, or the equivalent
rating, by Moody’s has dropped below Baa1; then, in the case of clauses
(i) through (v), the Borrower, and in the case of clause (vi), the
Administrative Agent, may, at the sole expense and effort of the Borrower or, in
the case of clause (vi), the sole expense of the Borrower and the joint effort
of the Borrower and the Administrative Agent, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall

 

96

--------------------------------------------------------------------------------


 

assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 in the case of any such assignment by a
Restricted Lender, the assignee must have approved in writing the substance of
the amendment, waiver or consent which caused the assignor to be a Restricted
Lender; and

 

(e)                                  such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if, a
reasonable time prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower or the Administrative Agent
to require such assignment and delegation cease to apply.

 

For the purposes of this Section 10.13, a “Restricted Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Borrower
pursuant to Section 10.01 that has received the written approval of not less
than the Required Lenders but also requires the approval of such Lender.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES

 

97

--------------------------------------------------------------------------------


 

THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE BORROWER, THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

98

--------------------------------------------------------------------------------


 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers, are arm’s-length commercial transactions
between the Borrower, on the one hand, and the Administrative Agent and each
Arranger, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
each Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and any Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

99

--------------------------------------------------------------------------------


 

[Signature pages follow.]

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

 

DPL INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Craig L. Jackson

 

Title:

Vice President and Treasurer

 

 

DPL INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

DPL INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender, the Swingline Lender and an L/C
Issuer

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

DPL INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Co-Syndication Agent, Documentation Agent, a Lender
and an L/C Issuer

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

DPL INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 


 

 

FIFTH THIRD BANK, as Co-Syndication Agent, a Lender and an L/C Issuer

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

DPL INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent, a Lender and an L/C
Issuer

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

DPL INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

DPL INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

DPL INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HUNTINGTON BANK, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

DPL INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

U.S. Bank, National Association

 

$

40,000,000.00

 

32.000000000

%

Bank of America, N.A.

 

$

20,000,000.00

 

16.000000000

%

Fifth Third Bank

 

$

22,500,000.00

 

18.000000000

%

PNC Bank, National Association

 

$

22,500,000.00

 

18.000000000

%

Wells Fargo Bank

 

$

10,000,000.00

 

8.000000000

%

The Huntington National Bank

 

$

5,000,000.00

 

4.000000000

%

UBS Loan Finance LLC

 

$

5,000,000.00

 

4.000000000

%

Total

 

$

125,000,000.00

 

100.000000000

%

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

LIST OF SUBSIDIARIES

 

The Dayton Power and Light Company

 

Miami Valley Insurance Company

 

DPL Energy, LLC

 

DPL Energy Resources, Inc.

 

Miami Valley Lighting, LLC

 

Miami Valley Solar, LLC

 

DPL Dredging, LLC

 

Miami Valley Leasing, Inc.

 

Diamond Development, Inc.

 

McGregor Park, Inc.

 

MC Squared Energy Services, LLC

 

DPL Capital Trust II

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

None.

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

EXISTING INVESTMENTS

 

The Dayton Power and Light Company owns a 4.9% equity ownership interest in Ohio
Valley Electric Corporation (OVEC), an electric generation company.

 

S-4

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

DPL Inc.

1065 Woodman Drive

Dayton, OH 45432

Attention:

Craig L Jackson, Vice President and Treasurer

Telephone:

937-259-7220

Telecopier:

937-259-7147

Electronic Mail: craig.jackson@dplinc.com

Website Addresses:

www.dpandl.com; www.dplinc.com

U.S. Taxpayer Identification Number: 31-1163136

 

With a mandatory copy to:

 

DPL Inc.

1065 Woodman Drive

Dayton, OH 45432

Attention:

Charles J. Hofmann, Jr., Director of Treasury

Telephone:

937-259-7142

Telecopier:

937-259-7147

Electronic Mail: chuck.hofmann@dplinc.com

 

ADMINISTRATIVE AGENT:

 

Operations Contact:

 

Closing: Sarah Adams (primary); Rick Arnold (secondary)

 

 

 

 

 

Agency Services: Pat Ellis (primary); Young Hahn (secondary)

 

 

 

U.S. Bank, National Association

 

 

 

 

 

1420 5th Avenue, 9th Floor

 

 

 

 

 

Seattle, WA 98101

 

 

 

Telephone:

 

S. Adams: 206-344-2282; R. Arnold: 206-344-5398

 

 

 

 

 

P. Ellis: 206-344-5417; Y. Hahn: 206-344-5055

 

 

 

Facsimile:

 

206-587-7022

 

 

 

E-mail:

 

Sarah.adams@usbank.com; Rick.arnold@usbank.com

 

 

 

 

 

Patricia.ellis@usbank.com; Elaine.hahn@usbank.com

 

Form of Committed Loan Notice

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF COMMITTED LOAN NOTICE

 

 

Date:                      , 20      

 

To:

U.S. Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August       ,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among DPL Inc., an Ohio corporation (the
“Borrower”), the Lenders from time to time party thereto, U.S. Bank, National
Association, as Administrative Agent, Swing Line Lender and an L/C Issuer, PNC
Bank, National Association, Bank of America, N.A. and Fifth Third Bank, as
Co-Syndication Agents, and Bank of America, N.A., as Documentation Agent.

 

The undersigned, on behalf of the Borrower, hereby requests (select one):

 

o A Borrowing of Loans

o A conversion or continuation of Loans

 

 

 

1.

On                                               (a Business Day).

 

 

2.

In the amount of $                    .

 

 

3.

Comprised of                                               .

 

                          [Type of Loan requested]

 

 

4.

For Eurodollar Rate Loans: with an Interest Period of                     
months.

 

The Borrowing, if any, requested herein complies with clause (i) of the proviso
to the first sentence of Section 2.01 of the Agreement.

 

 

DPL Inc.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SWING LINE LOAN NOTICE

 

 

Date:                       , 20      

 

To:

Fifth Third Bank, as Administrative Agent

 

Fifth Third Bank, as Swing Line Lender

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August       ,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among DPL Inc., an Ohio corporation (the
“Borrower”), the Lenders from time to time party thereto, U.S. Bank, National
Association, as Administrative Agent, Swing Line Lender and an L/C Issuer, PNC
Bank, National Association, Bank of America, N.A. and Fifth Third Bank, as
Co-Syndication Agents, and Bank of America, N.A., as Documentation Agent.

 

The undersigned, on behalf of the Borrower, hereby requests a Swing Line Loan:

 

1.

On
                                                                                   
(a Business Day).

 

 

2.

In the amount of $                                               .

 

The Borrowing, if any, requested herein complies with clause (i) of the proviso
to the first sentence of Section 2.04(b) of the Agreement.

 

 

DPL Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

 

August         , 2011

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                                      or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of August       ,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among DPL Inc., an Ohio corporation (the
“Borrower”), the Lenders from time to time party thereto, U.S. Bank, National
Association, as Administrative Agent, Swing Line Lender and an L/C Issuer, PNC
Bank, National Association, Bank of America, N.A. and Fifth Third Bank, as
Co-Syndication Agents, and Bank of America, N.A., as Documentation Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

Except as permitted by Section 10.06 of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

DPL Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                              , 20    

 

To:

U.S. Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August       ,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among DPL Inc., an Ohio corporation (the
“Borrower”), the Lenders from time to time party thereto, U.S. Bank, National
Association, as Administrative Agent, Swing Line Lender and an L/C Issuer, PNC
Bank, National Association, Bank of America, N.A. and Fifth Third Bank, as
Co-Syndication Agents, and Bank of America, N.A., as Documentation Agent.

 

The undersigned Responsible Officer, solely in his/her capacity as a Responsible
Officer of the Borrower and not in his/her individual capacity and without
personal liability to the Administrative Agent or the Lenders with respect
hereto, on behalf of the Borrower, hereby certifies as of the date hereof that
he/she is
the                                                                                of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a reasonably detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by such
financial statements, and

 

[select one:]

[to the knowledge of the undersigned, as of the date hereof no Default has
occurred and is continuing.]

 

C-1

--------------------------------------------------------------------------------


 

—or—

 

[to the knowledge of the undersigned, the following is a list of each such
Default and its nature and status:]

 

3.             The representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct in all material respects on and
as of the date hereof, except that (i) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty is true and correct in all respects, (ii) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
(except that if a qualifier relating to materiality, Material Adverse Effect or
a similar concept applies, such representation or warranty is true and correct
in all respects), (iii) for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered and (iv) the representations
and warranties contained in Section 5.05(c) and 5.06(a)(ii) do not need to be
true and correct.

 

4.             The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate in all material respects on and
as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                          ,                         .

 

 

 

DPL Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

Section 7.11(a) — Consolidated Total Debt to Consolidated Total Capitalization
(to be used prior to the Acquisition Transaction).

 

I.

Consolidated Total Debt at Statement Date:

 

$

 

 

 

 

 

II.

Consolidated Total Capitalization at Statement Date:

 

 

 

 

 

 

 

 

A.

Consolidated Total Debt (Line I above):

 

$

 

 

 

 

 

 

 

B.

+ Consolidated Net Worth (less Redeemable Stocks:

 

$

 

 

 

 

 

 

 

C.

+ Preferred stock of the Borrower (that is not Redeemable Stock):

 

$

 

 

 

 

 

 

 

D.

= Consolidated Total Capitalization:

 

$

 

 

 

 

 

 

III.

Ratio (Line I ¸ Line II.D):

 

to 1.00

 

 

 

 

 

Maximum permitted:

 

0.65 to 1.00

 

Section 7.11(b) — Consolidated Total Debt to Consolidated Total Capitalization
(to be used after the Acquisition Transaction).

 

I.

Consolidated Total Debt at Statement Date:

 

$

 

 

 

 

 

 

II.

Consolidated Total Capitalization at Statement Date:

 

 

 

 

 

 

 

 

A.

Consolidated Total Debt (Line I above):

 

$

 

 

 

 

 

 

 

B.

+ Consolidated Net Worth (less Redeemable Stocks:

 

$

 

 

 

 

 

 

 

C.

+ Preferred stock of the Borrower (that is not Redeemable Stock):

 

$

 

 

 

 

 

 

 

D.

= Consolidated Total Capitalization:

 

$

 

 

 

 

 

 

III.

Ratio (Line I ¸ Line II.D):

 

to 1.00

 

 

 

 

 

 

Maximum permitted:

 

0.70 to 1.00

 

C-3

--------------------------------------------------------------------------------


 

Section 7.11 (c)— Consolidated Interest Coverage Ratio (to be used during the
continuance of a Ratings Event).

 

 

I.

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

3.

Provision for income taxes for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

4.

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

5.

Amortization expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

6.

Non-recurring non-cash reductions for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

7.

Non-recurring cash reductions incurred for Subject Period as a result of:

 

 

 

 

 

 

 

 

 

 

 

(a)

the Acquisition Transaction

 

$

 

 

 

 

 

 

 

 

 

 

 

(b)

the early termination of Borrower’s Capital Trust II Indebtedness

 

$

 

 

 

 

 

 

 

 

 

 

 

(c)

termination of existing swap contracts (not to exceed $50,000,000.00, in the
aggregate)

 

$

 

 

 

 

 

 

 

 

 

 

= Total (Line 7(a) + 7(b) + 7(c))

 

$

 

 

 

 

 

 

 

 

 

8.

All other non-cash reductions for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

9.

Income tax credits for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

10.

Non-cash additions to Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

11.

Consolidated EBITDA (Lines II.A1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 — 9 — 10):

 

$

 

 

 

 

 

 

 

 

B.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line II.A.11 ¸ Line II.B):

 

to 1.00

 

 

 

 

 

 

 

Minimum permitted:

 

2.50 to 1.00

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Form of Assignment and Assumption

 

D-1-1

--------------------------------------------------------------------------------


 

1.                                       Assignor[s]:

 

 

2.                                       Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      
Borrower:                                            DPL Inc., an Ohio
corporation

 

4.                                       Administrative Agent: U.S. Bank,
National Association, as the administrative agent under the Credit Agreement

 

5.                                       Credit
Agreement:                                               Credit Agreement, dated
as of August       , 2011 among the Borrower, the Lenders from time to time
party thereto, U.S. Bank, National Association, as Administrative Agent, Swing
Line Lender and an L/C Issuer, PNC Bank, National Association, Bank of America,
N.A. and Fifth Third Bank, as Co-Syndication Agents, and Bank of America, N.A.,
as Documentation Agent.

 

6.                                       Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment
for all Lenders(7)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment(8)

 

CUSIP
 Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                        ](9)

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

(9)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-1-2

--------------------------------------------------------------------------------


 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

[Consented to and](10) Accepted:

 

 

 

U.S. Bank, National Association, as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:](11)

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(11)  To be added only if the consent of the Borrower and/or other parties (e.g.
an L/C Issuer) is required by the terms of the Credit Agreement.

 

D-1-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                           Representations and Warranties.

 

1.1.                  Assignor.  [The][Each] Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of [the][[the relevant]
Assigned Interest, (ii) [the][such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                  Assignee.  [The][Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

D-1-4

--------------------------------------------------------------------------------


 

2.                           Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                           General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

D-1-5

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[See Attached]

 

D-2-1

--------------------------------------------------------------------------------


 

[g252071kg27i001.jpg]

 

AGENCY SERVICES

1420 Fifth Avenue, 9th Floor

Mail Code: PD-WA-T9IN

Seattle, Washington 98101

 

DPL Inc.

 

Administrative Questionnaire

 

Please complete the following information and return via fax or e-mail as soon
as possible to:

Fax 206-587-7022       Phone 206-344-2282       E-mail
Address:       Sarah.adams@usbank.com

 

I. LENDER INFORMATION

 

General Information

 

Lender Name

 

Street Address

 

City, State, Zip Code

 

 

Please complete the following section if the legal entity name and address is
different from the above:

 

Legal Entity Name

 

Charter Address

 

City, State, Zip Code

 

 

Signature Block Info

(if different from above)

 

 

SNC Information

 

Type of Lender (check one):

 

Bank

 

Asset Manager

 

Broker Dealer

 

CLO/ CDO

 

Finance Co

 

Insurance

Hedge Fund

 

Pension Fund

 

Other Regulated Investment Fund

 

Special Purpose Vehicle

Other- Please specify:

 

 

 

 

 

 

 

 

 

 

 

Tax Information

 

Lender Tax ID Number (TIN)

 

Tax Form Type

o W-9

o W-8BEN

o W-8ECI

o W-8IMY

o W-8EXP

 

 

 

 

 

 

Tax Contact

 

Street Address

 

City, State, Zip Code

 

E-Mail Address:

 

Phone Number

 

Fax Number

 

 

Important: Please be advised that U.S. tax regulations do not permit acceptance
of faxed W-8 forms. Original W-8 form(s) must be submitted. Please mail to U.S.
Bank Agency Services, 1420 Fifth Avenue, 9th Floor, Mail Code PD-WA-T9IN, 
Seattle, WA  98101. Failure to submit the proper tax form may subject your
institution to U.S. tax withholding.

 

1

--------------------------------------------------------------------------------


 

Closing Contact

 

 

 

Primary Contact

 

Secondary Contact

Name

 

 

 

 

Title

 

 

 

 

Street Address, City, State, Zip Code

 

 

 

 

E-Mail Address:

 

 

 

 

Phone Number

 

 

 

 

Fax Number

 

 

 

 

 

Operations Contact

 

For borrowings, paydowns, interest, fees, etc.

 

 

 

Primary Contact

 

Secondary Contact

Name

 

 

 

 

Title

 

 

 

 

Street Address, City, State, Zip Code

 

 

 

 

E-Mail Address:

 

 

 

 

Phone Number

 

 

 

 

Fax Number

 

 

 

 

 

Letter of Credit Contact

 

Please complete if the contact information for Letters of Credit is different
from the above.

 

 

 

Primary Contact

 

Secondary Contact

Name

 

 

 

 

Title

 

 

 

 

Street Address, City, State, Zip Code

 

 

 

 

E-Mail Address:

 

 

 

 

Phone Number

 

 

 

 

Fax Number

 

 

 

 

 

Credit Contact

 

 

 

Primary Contact

 

Secondary Contact

Name

 

 

 

 

Title

 

 

 

 

Street Address, City, State, Zip Code

 

 

 

 

E-Mail Address:

 

 

 

 

Phone Number

 

 

 

 

Fax Number

 

 

 

 

 

Fed Payment Instructions

 

Lender Name

 

Address

 

ABA #

 

Account Name

 

Account #

 

Reference

 

Attention

 

 

Payment Instructions for [Foreign Currency]

 

Lender Name

 

SWIFT Code / Country

 

Account Name

 

Account #

 

Reference

 

Attention

 

 

2

--------------------------------------------------------------------------------


 

II. U.S. BANK INFORMATION

 

General Information

 

Legal Name

U.S. Bank, National Association

Charter Address

425 Walnut Street, Cincinnati, OH 45202

 

Tax Information

 

Tax ID Number (TIN)

31-0841368

 

SNC Information

 

NAICS Classification / Code

Commercial Banking / 522110

RSSD ID

504713

 

Fed Payment Instructions:

 

Institution Name

U.S. Bank, N.A.

ABA Number

123000220

Account Name

Commercial Loan Services

Account Number

0034001-2160600

Reference

Dayton Power

 

Foreign Exchange Settlement Instructions — [Foreign Currency]

 

Bank Name

 

City

 

Swift

 

Account Number

 

Beneficiary

U.S. Bank, N.A.

City

Minneapolis, MN

Swift

USBKUS44FEX

 

Agency Services- Closer Contact:

 

 

 

Primary Contact

 

Secondary Contact

Name

 

Sarah Adams

 

Rick Arnold

Title

 

Closing Specialist

 

Team Leader

Street Address

 

1420 5th Avenue, 9th Floor

 

Same

City, State, Zip Code

 

Seattle, WA 98101

 

same

E-Mail Address:

 

Sarah.adams@usbank.com

 

Rick.arnold@usbank.com

Phone Number

 

206-344-2282

 

206-344-5398

Fax Number

 

206-587-7022

 

206-587-7022

 

Agency Services- Operations Contact:

 

 

 

Primary Contact

 

Secondary Contact

Name

 

Pat Eells

 

Young Hahn

Title

 

Agency Specialist

 

Agency Specialist

Street Address

 

Same as above

 

Same as above

City, State, Zip Code

 

Same as above

 

Same as above

E-Mail Address:

 

Patricia.eells@usbank.com

 

Elaine.hahn@usbank.com

Phone Number

 

206-344-5417

 

206-344-5055

Fax Number

 

206-587-7022

 

206-587-7022

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

OPINIONS OF COUNSEL

 

See attached.

 

 

Opinion Matters

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

REPORT OF LETTER OF CREDIT INFORMATION

 

Date:                            , 20    

 

To:                              U.S. Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August       ,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among DPL Inc., an Ohio corporation (the
“Borrower”), the Lenders from time to time party thereto, U.S. Bank, National
Association, as Administrative Agent, Swing Line Lender and an L/C Issuer, PNC
Bank, National Association, Bank of America, N.A. and Fifth Third Bank, as
Co-Syndication Agents, and Bank of America, N.A., as Documentation Agent.

 

This report is being delivered pursuant to Section 2.03(k) of the Credit
Agreement. Set forth in the table below is a description of each Letter of
Credit issued by the undersigned and outstanding on the date hereof.

 

L/C No.

 

Maximum 
Face Amount

 

Current Face 
Amount

 

Beneficiary 
Name

 

Issuance 
Date

 

Expiry 
Date

 

Auto 
Renewal

 

Date of 
Amendment

 

Amount of 
Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[APPLICABLE L/C ISSUER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Report of Credit Information

 

F-1

--------------------------------------------------------------------------------